DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities:  line 2 states: “…when the injection button is depressed.”  Claim 1 fails to set forth an injection button and therefore claim 6 should be amended to recite: “…when an injection button is depressed.” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of U.S. Patent No. 10,391,252 in view of Mouline et al. (EP 2060284). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the patent discloses: a supplemental device for releasable attachment to an injection device (Col. 29, lines 1-2), the supplemental device comprising: a housing (Col. 29, line 4); 
an electromechanical switch arrangement having an open state and a closed state, the electromechanical switch arrangement comprising a protrusion configured to contact a surface of the injection device while the supplemental device is attached to the injection device (Col. 29, line 65-Col. 30, line 3); 
a dose dialled detector operable to detect a dose of medicament dialled into the attached injection device (Col. 30, lines 4-5); 
and a processor arrangement configured to: monitor the detected dose of medicament dialled into the attached injection device (Col. 30, lines 6-8); detect a change in the state of the electromechanical switch arrangement (Col. 30, lines 15-16); and change a display output of the supplemental device when a change in the state of the electromechanical switch arrangement is 
Mouline et al. (henceforth Mouline) teaches a medical injection device comprising data input means and a display wherein the device comprises a processor (controller 15) which allows for the user to cycle through menu options on the display via data entry means (Paragraph [0068]; it is noted that claim 1 only requires the processor to be configured to change the display by cycling through menu options and that the device of Mouline allows a user to manipulate the display which causes the processor to cycle through menu options; the claim does not require the cycling of the menu options to be performed automatically by the processor when a change in the state of the electromechanical switch arrangement is detected and a zero dose is dialled into the device).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor of the patent device to allow a user to cycle through menu options stored within the device so as to allow a user to view previously administered doses or to enter pertinent health data into the device as taught by Mouline (Paragraph [0068]).
Regarding claim 2, the patent claims: wherein the processor is configured to change the display output of the supplemental device from a dose delivery display to a dispense-end display (Col. 30, lines 21-23).
Regarding claim 3, the patent claims: wherein the processor is configured to change the mode of the supplemental device from a sleep mode to an active mode when a change in the state of the electromechanical switch arrangement is detected while a zero dose is dialled into the attached injection device (Col. 30, lines 34-37 set forth a second mode of operation wherein a change of the electromechanical switch is detected and a zero dose is dialled into the device; Claim 3, Col. 30, lines 43-
Regarding claim 4, the patent claims: wherein the dose dialled detector comprises an image capture device and an optical character recognition system (Claim 4; Col. 30, lines 47-49).
Regarding claim 5, the patent claims: wherein when the supplemental device has been fitted to an injection device and a dose has been dialled, the electromechanical switch arrangement abuts a dose dialling sleeve of the injection device (Claim 5; Col. 30, lines 50-54).
Regarding claim 6, the patent claims: wherein the switch arrangement is configured such that the switch is closed when the injection button is depressed (Claim 6; Col. 30, lines 55-57).
Regarding claim 7, the patent claims: a system comprising a supplemental device as claimed in claim 1 and an injection device (Claim 7; Col. 30, lines 58-59).
Regarding claim 8, the patent claims: a system according to claim 7, wherein the injection device comprises: a housing;
a corrugated dialling sleeve rotatably supported within the housing, the corrugated dialling sleeve having a plurality of axially aligned corrugations; and
an injection button coupled to the corrugated dialling sleeve at a first end of the corrugated dialling sleeve, wherein the protrusion of the electromechanical switch arrangement is configured to engage the corrugated dialling sleeve (Claim 8; Col. 30, line 60-Col. 31, line 3).
Regarding claim 9, the patent claims: wherein the corrugated dialling sleeve is configured to protrude from the housing of the injection device when a zero dose is dialled into the injection device (Claim 9; Col. 31, lines 4-7).
Regarding claim 10, the patent claims: where each trough forming the corrugations terminates at the first end of the corrugated dialling sleeve with an incline (Claim 10; Col. 31, lines 8-10).
Regarding claim 11, the patent claims: a method of selecting a menu of a supplemental device according to claim 1 comprising the steps of : fitting the supplemental device to an injection device; turning on the supplemental device; and closing the switch by depressing the injection button while no dose has been dialled in (Claim 11; Col. 31, lines 11-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.